Title: From John Adams to the President of Congress, No. 21, 19 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 19 March, 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 333–335). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:560–561.
     In this letter, read in Congress on 22 July, John Adams repeated, almost verbatim, the newspaper accounts of British naval movements and the capture of dispatches intended for Congress contained in his letter to Elbridge Gerry of 19 March (above), and added the reports on the capture of Fort Omoa and the sailing of the merchant convoy from Jamaica contained in Thomas Digges’ letter of 10 March (above).
    